DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
2.	Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

3.  	The information disclosure statements (IDSs) submitted on 04/15/2020 is being considered by the examiner.

Claim Rejections - 35 USC § 103
4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

5.	Claims 16-18 are rejected under 35 U.S.C. 103 as being unpatentable over Izuno et al. (US 2015/0108630 A1) in view of Yu et al. (US 2017/0142829 A1).

 	Pertaining to claim 16, Izuno et al. discloses A printed circuit board (the title, the abstract), comprising: a first printed circuit board section (4, see fig. 2), a second printed circuit board section (1, see fig. 2), and a third printed circuit board section (2, 3, see fig. 2), said first, second, and third printed circuit board sections (4, 1 and 2, 3, see fig. 2) extending along a printed circuit board longitudinal direction between two transverse edge (part of 1 and the openings 6 and 7) outer sides of the printed circuit board (1 and 5. see figs.2-3 and 5); said third printed circuit board section (2, 3, see fig. 2) being disposed between said first printed circuit board section (4) and said second printed circuit board section (1); a first printed circuit board side (side of 4) and a second printed circuit board side (side of 1) of the printed circuit board facing in mutually opposite directions (see fig. 2); two longitudinal ends of the printed circuit board each having a respective transverse edge strip (part of 1 and the openings 6 and 7), which has regions of said first, second, and third printed circuit board sections (4, 1 and 2-3) at least in an initial state of the printed circuit board (1 and openings of 6 and 7) and which extends continuously transversely with respect to the printed circuit board longitudinal direction along a transverse edge outer side (see fig.2), at least in the initial state of the printed circuit board; said third printed circuit board section being formed with a depression 
 	But, Izuno et al. does not explicitly teach said first printed circuit board section having a first metallic conductor track section.
 	However, Yu et al. teaches said first printed circuit board section having a first metallic conductor track section (see paragraph [0025]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide for said first printed circuit board section having a first metallic conductor track section in the device of Izuno et al. based on the teachings of Yu et al. in order to the board allows interconnect portions and an outer perimeter portion of a dummy core pattern to provide a stable framework for accurately placing overlay portions relative to bend locations (DERWENT).



 	Pertaining to claim 17, Izuno et al. discloses, wherein said first conductor track section of said first printed circuit board section extends electrically conductively (see paragraph [0033]) as far as one transverse edge (part of 1 and the openings 6 and 7) outer side or electrically conductively as far as both said transverse edge outer sides, and/or wherein said first conductor track section of the second printed circuit board section extends electrically conductively (see paragraph [0033]) as far as one transverse edge outer side or electrically conductively as far as both transverse edge outer sides (see paragraph [0033]).  

 	Pertaining to claim 18, Izuno et al. as modified by Yu et al. further discloses, wherein said third printed circuit board section has a first metallic conductor track section (see paragraph [0025] of Yu et al.), which connects said first conductor track section of said first printed circuit board section and said first conductor track section (see paragraph [0025] of Yu et al.) of said second printed circuit board section to one another in an electrically conductive manner (see paragraph [0033] of Izuno et al.).  

6.	Claims 19-26 are rejected under 35 U.S.C. 103 as being unpatentable over  as Izuno et al. (US 2015/0108630 A1) in view of Yu et al. (US 2017/0142829 A1) applied to claim 16 above, and further in view of Nystrom et al. (US 9,238,365 B1).

 	Pertaining to claim 19, Izuno et al. discloses, wherein said third printed circuit board section (2, 3) is bendable, rendering the printed circuit board bendable in said 
 	But, Izuno et al. does not explicitly teach the printed circuit board having at least one flexible layer composed of electrically insulating printed circuit board material.
         However, Nystrom et al. teaches the printed circuit board having at least one flexible layer composed of electrically insulating printed circuit board material (see Summary lines 6-14).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a printed circuit board having at least one flexible layer composed of electrically insulating printed circuit board material in the device of Izuno et al. based on the teachings of Nystrom et al. in order prevent ink leakage from passageways through a flex circuit board in a laminated printhead, a flex circuit board has been formed with electrical traces that better preserve the fluid integrity of the passageways though the foundation layer of the flex circuit board and the layer of the printhead adjacent to the flex circuit board. (Summary).

 	Pertaining to claim 20, Izuno et al. discloses, wherein said third printed circuit board section (2, 3, see fig. 2) is elastically bendable (see paragraph [0033]) and said at least one flexible layer extends integrally continuously in said first, second, and third printed circuit board sections (4, 1 and 2, 3, see fig. 2).  

 	Pertaining to claim 21, Izuno et al. discloses, wherein a respective through opening (part of 1 and the openings 6 and 7) is formed in the printed circuit board 

 	Pertaining to claim 22, Izuno et al. discloses the claimed invention except wherein each transverse edge strip has a uniform strip thickness that corresponds to a thickness of the printed circuit board in a region of said first printed circuit board section and/or to the thickness of the printed circuit board in a region of said second printed circuit board section.  
 	However, it would have been on obvious matter of design choice to wherein each transverse edge strip has a uniform strip thickness that corresponds to a thickness of the printed circuit board in a region of said first printed circuit board section and/or to the thickness of the printed circuit board in a region of said second printed circuit board section, since such modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955)

 	Pertaining to claim 23, Izuno et al. discloses, wherein each transverse edge strip has a uniform strip width, wherein side edges of said transverse edge strips (part of 1 and the openings 6 and 7) extend transversely with respect to the printed circuit board longitudinal direction (see fig. 2).  

Pertaining to claim 24, Izuno et al. as modified by Yu et al. further discloses, wherein a depression (wherein a recess 1 and 4 are thicker than 2 of Izuno et al.) oriented in a strip-shaped fashion along the printed circuit board longitudinal direction is formed in the third printed circuit board section (4 of Izuno et al.) on the second printed circuit board side (1 of Izuno et al.) between said two transverse edge strips (wherein a recess 1 and 4 are thicker than 2 of Izuno et al.), and wherein said first printed circuit board section (4 of Izuno et al.) has a second metallic conductor track section (see paragraph [0025] of Yu et al.) and/or said second printed circuit board section (1 of Izuno et al.) has a second metallic conductor track section (see paragraph [0025] of Yu et al.), said second conductor track section of said first printed circuit board section extends in an electrically conductive (see paragraph [0053]) manner directly into one of said two transverse edge strips or in an electrically conductive manner (see paragraph [0053] of Izuno et al.) directly into both said transverse edge strips, and/or said second conductor track section of said second printed circuit board section extends in an electrically conductive manner into one of said two transverse edge strips (part of 1 and the openings 6 and 7 of Izuno et al.) or in an electrically conductive manner into both said transverse edge strips (part of 1 and the openings 6 and 7 of Izuno et al.).  

 	Pertaining to claim 25, Izuno et al. discloses; an electrical and/or electronic components (8) populated on the first printed circuit board section (4) on one printed circuit board side or on both printed circuit board sides; and/or   a circuit board connector being a press-fit connector (30) or a solder-in connector connected to the second printed circuit board section (see paragraph [0031]).

 	Pertaining to claim 26, Izuno et al. discloses, wherein the transverse edge strips (part of 1 and the openings 6 and 7 of Izuno et al.), which are continuous in an initial state, have been interrupted or have been removed only in the third printed circuit board section (2, 3).  

 7.	Claims 27-31 are rejected under 35 U.S.C. 103 as being unpatentable over  as Izuno et al. (US 2015/0108630 A1) in view of Yu et al. (US 2017/0142829 A1) applied to claim 16 above, and further in view of Antraygue (US 2011/0140690 A1).

Pertaining to claim 27, Izuno et al. discloses, wherein the printed circuit board is bent in the third printed circuit board section (2, 3), such that a first plane running parallel (see fig. 2) to the first printed circuit board section (4) and
But, Izuno et al. does not explicitly teach a second plane running parallel to the second printed circuit board section intersect at an angle of substantially 90 degrees.  
 However, Antraygue teaches a second plane running parallel to the second printed circuit board section intersect at an angle of substantially 90 degrees. (See paragraph [0045] and [0092]).
 Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second plane running parallel to the second printed circuit board section intersect at an angle of substantially 90 degrees in the device of Izuno et al. based on the teachings of Antraygue in order to provide a device for piloting an aircraft which comprises at least one such angular position sensor 

 	Pertaining to claim 28, Izuno et al. discloses; populating the printed circuit board with electrical and/or electronic components (8, 9); attaching a circuit board connector (30) to the second printed circuit board section (1); bending the printed circuit board (2, 3), such that a first plane running parallel to the first printed circuit board section (4) and; prior to bending, interrupting the transverse edge strips (part of 1 and the openings 6 and 7), which are continuous at least in an initial state, only in the third printed circuit board section (2, 3).
 	But, Izuno et al. does not explicitly teach a second plane running parallel to the second printed circuit board section intersect at an angle of substantially 90 degrees.  
 	 However, Antraygue teaches a second plane running parallel to the second printed circuit board section intersect at an angle of substantially 90 degrees. (See paragraph [0045] and [0092]).
  	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a second plane running parallel to the second printed circuit board section intersect at an angle of substantially 90 degrees in the device of Izuno et al. based on the teachings of Antraygue in order to provide a device for piloting an aircraft which comprises at least one such angular position sensor allowing faster and easier regulation and calibration than sensors. (See paragraph [0009]).


 	Pertaining to claim 29, Izuno et al. as modified by Antraygue further discloses, wherein the populating step comprises populating the printed circuit board with unwired components (8, 9), the attaching step comprises attaching a press-fit connector (30 of Izuno et al.) or a solder-in connector to the second printed circuit board section (1 of Izuno et al.), and the bending step comprises bending the printed circuit board to form the given angle at substantially 90 degrees. (See paragraph [0045] and [0092] of Antraygue).
 
 	Pertaining to claim 30, Izuno et al. discloses, wherein the step of interrupting the transverse edge strips (part of 1 and the openings 6 and 7) only in the third printed circuit board section (2, 3) or removing the transverse edge strips only in the third printed circuit board section (2, 3) is carried out between the steps of attaching the circuit board connector (30) and bending the third printed circuit board section (2, 3).  

 	Pertaining to claim 31, Izuno et al. discloses, which comprises: interrupting the transverse edge strips in the third printed circuit board section (2, 3) by opening the transverse edge strips by cutting, slitting, sawing, or severing by machining, or severing by a punch, or severing by heat injection; or removing the transverse edge strips in the printed circuit board section by notching out, or milling away, or removing by a machining process, or removing by punching, or releasing and removing.  

Examiner concluded the limitation that the transverse edge strips by cutting, slitting, sawing, or severing by machining, or severing by a punch, or severing by heat injection; or removing, this is considered a product-by-process claim. “[E]ven though product-by process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product .

8.	Claim 32 is rejected under 35 U.S.C. 103 as being unpatentable over  as Izuno et al. (US 2015/0108630 A1) in view of Yu et al. (US 2017/0142829 A1) applied to claim 16 above, and further in view of Bauer et al. (US 2003/0067754 A1).

 	Pertaining to claim 32, Izuno et al. discloses, which comprises providing circuit board connectors (30) having snap-action hooks and, after the step of bending the third printed circuit board section (2, 3), securing the bent shape of (2, 3)
 	But, Izuno et al. does not explicitly teach the printed circuit board with the snap-action hooks.   
 	However, Bauer et al. teaches the printed circuit board with the snap-action hooks. (see paragraph [0051]).
 	Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to provide a printed circuit board with the snap-action hooks in the device of Izuno et al. based on the teachings of Bauer et al. in order to provide a device for fixing a heat distribution covering on a printed circuit board. The printed circuit board (PCB) has a placement area carrying a plurality of heat-generating electronic components and at least one conductor track plane for connecting to contact terminals of the components. (See paragraph [0006]).

Conclusion
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDARGIE M AYCHILLHUM whose telephone number is (571)270-1607.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy J Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.